 
SECURITY AGREEMENT
 
THIS SECURITY AGREEMENT (the “Agreement”), is entered into and made effective as
of September 17, 2007, by and between TITAN GLOBAL HOLDINGS, INC., a Utah
corporation with its principal place of business located at 1700 Jay Ell Drive,
Richardson, TX 75081 (the “Parent”), and the each subsidiary of the Parent
listed on Schedule I attached hereto (each a “Subsidiary,” and collectively and
together with the Parent, the “Company”), in favor of the BUYER(S) (the “Secured
Party”) listed on Schedule I attached to the Securities Purchase Agreement (the
“Securities Purchase Agreement”) dated the date hereof between the Company and
the Secured Party.
 
WHEREAS, The Parent shall issue and sell to the Secured Party, as provided in
the Securities Purchase Agreement, and the Secured Party shall purchase, up to
Six Million Dollars ($6,000,000) of secured convertible debentures (the
“Convertible Debentures”), which shall be convertible into shares of the
Parent’s common stock, par value $0.001, in the respective amounts set forth
opposite each Buyer(s) name on Schedule I attached to the Securities Purchase
Agreement;
 
WHEREAS, to induce the Secured Party to enter into the transaction contemplated
by the Securities Purchase Agreement, the Convertible Debentures, the
Registration Rights Agreement of even date herewith between the Parent and the
Secured Party (the “Registration Rights Agreement”), and the Irrevocable
Transfer Agent Instructions among the Parent, the Secured Party, the Parent’s
transfer agent, and David Gonzalez, Esq. (the “Transfer Agent Instructions”)
(collectively referred to as the “Transaction Documents”), each Company hereby
grants to the Secured Party a security interest in and to the pledged property
of each Company identified on Exhibit A hereto (collectively referred to as the
“Pledged Property”) to secure all of the Obligations (as defined below).
 
NOW, THEREFORE, in consideration of the promises and the mutual covenants herein
contained, and for other good and valuable consideration, the adequacy and
receipt of which are hereby acknowledged, the parties hereto hereby agree as
follows:
 
ARTICLE 1.
 
DEFINITIONS AND INTERPRETATIONS
 
Section 1.1. Recitals.
 
The above recitals are true and correct and are incorporated herein, in their
entirety, by this reference.
 
 
1

--------------------------------------------------------------------------------

 
 
Section 1.2. Interpretations.
 
Nothing herein expressed or implied is intended or shall be construed to confer
upon any person other than the Secured Party any right, remedy or claim under or
by reason hereof.
 
Section 1.3. Obligations Secured.
 
The security interest created hereby in the Pledged Property constitutes
continuing collateral security for all of the obligations of the Parent now
existing or hereinafter incurred to the Buyers, whether oral or written and
whether arising before, on or after the date hereof including, without
limitation following obligations (collectively, the “Obligations”):


(a) for so long as the Convertible Debentures are outstanding, the payment by
the Parent, as and when due and payable (by scheduled maturity, acceleration,
demand or otherwise), of all amounts from time to time owing by it in respect of
the Securities Purchase Agreement, the Convertible Debentures and the other
Transaction Documents; and


(b) for so long as the Convertible Debentures are outstanding, the due
performance and observance by the Parent of all of its other obligations from
time to time existing in respect of any of the Transaction Documents, including
without limitation, the Parent’s obligations with respect to any conversion or
redemption rights of the Secured Party under the Convertible Debentures.


ARTICLE 2.
 
PLEDGED PROPERTY; EVENT OF DEFAULT
 
Section 2.1. Pledged Property.
 
(a) As collateral security for all of the Obligations, the Company hereby
pledges to the Secured Party, and creates in the Secured Party for its benefit,
a continuing security interest in and to all of the Pledged Property whether now
owned or hereafter acquired.
 
(b) Without limiting the generality of the foregoing, as additional security for
the payment and performance of the Obligations, each Company hereby grants to
the Secured Party a continuing security interest in, and hereby collaterally
assigns to the Secured Party, all of such Company’s right, title and interest in
and to each Deposit Account (as defined below) and in and to any deposits or
other sums at any time credited to each such Deposit Account. In connection with
the foregoing, each Company hereby authorizes and directs each bank or other
depository institution which maintains any Deposit Account to pay or deliver to
the Secured Party upon the Secured Party’s written demand thereof made at any
time after the occurrence of an Event of Default has occurred all balances in
each Deposit Account with such depository for application to the Obligations
then outstanding.
 
 
2

--------------------------------------------------------------------------------

 
 
(c) Simultaneously with the execution and delivery of this Agreement, the
Company shall make, execute, acknowledge, file, record and deliver to the
Secured Party any documents reasonably requested by the Secured Party to perfect
its security interest in the Pledged Property. Simultaneously with the execution
and delivery of this Agreement, the Company shall make, execute, acknowledge and
deliver to the Secured Party such documents and instruments, including, without
limitation, financing statements, certificates, affidavits and forms as may, in
the Secured Party’s reasonable judgment, be necessary to effectuate, complete or
perfect, or to continue and preserve, the security interest of the Secured Party
in the Pledged Property, and the Secured Party shall hold such documents and
instruments as secured party, subject to the terms and conditions contained
herein.
 
Section 2.2. Event of Default
 
An “Event of Default” shall be deemed to have occurred under this Agreement upon
an Event of Default under and as defined in the Convertible Debentures.
 
ARTICLE 3.
 
ATTORNEY-IN-FACT; PERFORMANCE
 
Section 3.1. Secured Party Appointed Attorney-In-Fact.
 
Upon the occurrence and during the continuance of an Event of Default: (a) the
Company hereby appoints the Secured Party as its attorney-in-fact, with full
authority in the place and stead of the Company and in the name of the Company
or otherwise, from time to time in the Secured Party’s discretion to take any
action and to execute any instrument which the Secured Party may reasonably deem
necessary to accomplish the purposes of this Agreement, including, without
limitation, to receive and collect all instruments made payable to the Company
representing any payments in respect of the Pledged Property or any part thereof
and to give full discharge for the same; (b) the Secured Party may demand,
collect, receipt for, settle, compromise, adjust, sue for, foreclose, or realize
on the Pledged Property as and when the Secured Party may determine, and (c) to
facilitate collection, the Secured Party may notify account debtors and obligors
on any Pledged Property to make payments directly to the Secured Party.
 
Section 3.2. Secured Party May Perform.
 
If the Company fails to perform any agreement contained herein, the Secured
Party, at its option, may itself perform, or cause performance of, such
agreement, and the expenses of the Secured Party incurred in connection
therewith shall be included in the Obligations secured hereby and payable by the
Company under Section 8.3.
 
 
3

--------------------------------------------------------------------------------

 
 
ARTICLE 4.
 
REPRESENTATIONS AND WARRANTIES
 
Section 4.1. Authorization; Enforceability.
 
Each of the parties hereto represents and warrants that it has taken all action
necessary to authorize the execution, delivery and performance of this Agreement
and the transactions contemplated hereby; and upon execution and delivery, this
Agreement shall constitute a valid and binding obligation of the respective
party, subject to applicable bankruptcy, insolvency, reorganization, moratorium
and similar laws affecting creditors’ rights or by the principles governing the
availability of equitable remedies.
 
Section 4.2. Ownership of Pledged Property.
 
The Company represents and warrants that it is the legal and beneficial owner of
the Pledged Property free and clear of any lien, security interest, option or
other charge or encumbrance (each, a “Lien”) except for the security interest
created by this Agreement and other Permitted Liens. For purposes of this
Agreement, “Permitted Liens” means: (1) the security interest created by this
Agreement, (2) existing Liens disclosed by the Company to the Secured Party; (3)
inchoate Liens for taxes, assessments or governmental charges or levies not yet
due, as to which the grace period, if any, related thereto has not yet expired,
or being contested in good faith and by appropriate proceedings for which
adequate reserves have been established in accordance with GAAP; (4) Liens of
carriers, materialmen, warehousemen, mechanics and landlords and other similar
Liens which secure amounts which are not yet overdue by more than 60 days or
which are being contested in good faith by appropriate proceedings; (5)
licenses, sublicenses, leases or subleases granted to other Persons not
materially interfering with the conduct of the business of the Company; (6)
Liens securing capitalized lease obligations and purchase money indebtedness
incurred solely for the purpose of financing an acquisition or lease; (7)
easements, rights-of-way, restrictions, encroachments, municipal zoning
ordinances and other similar charges or encumbrances, and minor title
deficiencies, in each case not securing debt and not materially interfering with
the conduct of the business of the Company and not materially detracting from
the value of the property subject thereto; (8) Liens arising out of the
existence of judgments or awards which judgments or awards do not constitute an
Event of Default; (9) Liens incurred in the ordinary course of business in
connection with workers compensation claims, unemployment insurance, pension
liabilities and social security benefits and Liens securing the performance of
bids, tenders, leases and contracts in the ordinary course of business,
statutory obligations, surety bonds, performance bonds and other obligations of
a like nature (other than appeal bonds) incurred in the ordinary course of
business (exclusive of obligations in respect of the payment for borrowed
money); (10) Liens in favor of a banking institution arising by operation of law
encumbering deposits (including the right of set-off) and contractual set-off
rights held by such banking institution and which are within the general
parameters customary in the banking industry and only burdening deposit accounts
or other funds maintained with a creditor depository institution; (11) usual and
customary set-off rights in leases and other contracts; (12) escrows in
connection with acquisitions and dispositions, and (13) ADD GREYSTONE LIENS.
 
 
4

--------------------------------------------------------------------------------

 
 
ARTICLE 5.
 
DEFAULT; REMEDIES; SUBSTITUTE COLLATERAL
 
Section 5.1 Method of Realizing Upon the Pledged Property: Other Remedies.
 
If any Event of Default shall have occurred and be continuing:
 
(a) The Secured Party may exercise in respect of the Pledged Property, in
addition to any other rights and remedies provided for herein or otherwise
available to it, all of the rights and remedies of a secured party upon default
under the Uniform Commercial Code (whether or not the Uniform Commercial Code
applies to the affected Pledged Property), and also may (i) take absolute
control of the Pledged Property, including, without limitation, transfer into
the Secured Party's name or into the name of its nominee or nominees (to the
extent the Secured Party has not theretofore done so) and thereafter receive,
for the benefit of the Secured Party, all payments made thereon, give all
consents, waivers and ratifications in respect thereof and otherwise act with
respect thereto as though it were the outright owner thereof, (ii) require the
Company to assemble all or part of the Pledged Property as directed by the
Secured Party and make it available to the Secured Party at a place or places to
be designated by the Secured Party that is reasonably convenient to both
parties, and the Secured Party may enter into and occupy any premises owned or
leased by the Company where the Pledged Property or any part thereof is located
or assembled for a reasonable period in order to effectuate the Secured Party's
rights and remedies hereunder or under law, without obligation to the Company in
respect of such occupation, and (iii) without notice except as specified below
and without any obligation to prepare or process the Pledged Property for sale,
(A) sell the Pledged Property or any part thereof in one or more parcels at
public or private sale, at any of the Secured Party's offices or elsewhere, for
cash, on credit or for future delivery, and at such price or prices and upon
such other terms as the Secured Party may deem commercially reasonable and/or
(B) lease, license or dispose of the Pledged Property or any part thereof upon
such terms as the Secured Party may deem commercially reasonable. The Company
agrees that, to the extent notice of sale or any other disposition of the
Pledged Property shall be required by law, at least ten (10) days' notice to the
Company of the time and place of any public sale or the time after which any
private sale or other disposition of the Pledged Property is to be made shall
constitute reasonable notification. The Secured Party shall not be obligated to
make any sale or other disposition of any Pledged Property regardless of notice
of sale having been given. The Secured Party may adjourn any public or private
sale from time to time by announcement at the time and place fixed therefor, and
such sale may, without further notice, be made at the time and place to which it
was so adjourned. The Company hereby waives any claims against the Secured Party
arising by reason of the fact that the price at which the Pledged Property may
have been sold at a private sale was less than the price which might have been
obtained at a public sale or was less than the aggregate amount of the
Obligations, even if the Secured Party accepts the first offer received and does
not offer such Pledged Property to more than one offeree, and waives all rights
that the Company may have to require that all or any part of such Pledged
Property be marshaled upon any sale (public or private) thereof. The Company
hereby acknowledges that (i) any such sale of the Pledged Property by the
Secured Party may be made without warranty, (ii) the Secured Party may
specifically disclaim any warranties of title, possession, quiet enjoyment or
the like, and (iii) such actions set forth in clauses (i) and (ii) above shall
not adversely affect the commercial reasonableness of any such sale of Pledged
Property.
 
 
5

--------------------------------------------------------------------------------

 
 
(b) Any cash held by the Secured Party as Pledged Property and all cash proceeds
received by the Secured Party in respect of any sale of or collection from, or
other realization upon, all or any part of the Pledged Property shall be applied
(after payment of any amounts payable to the Secured Party pursuant to Section
8.3 hereof) by the Secured Party against, all or any part of the Obligations in
such order as the Secured Party shall elect, consistent with the provisions of
the Securities Purchase Agreement. Any surplus of such cash or cash proceeds
held by the Secured Party and remaining after the indefeasible payment in full
in cash of all of the Obligations shall be paid over to whomsoever shall be
lawfully entitled to receive the same or as a court of competent jurisdiction
shall direct.
 
(c) In the event that the proceeds of any such sale, collection or realization
are insufficient to pay all amounts to which the Secured Party is legally
entitled, the Company shall be liable for the deficiency, together with interest
thereon at the rate specified in the Convertible Debentures for interest on
overdue principal thereof or such other rate as shall be fixed by applicable
law, together with the costs of collection and the reasonable fees, costs,
expenses and other client charges of any attorneys employed by the Secured Party
to collect such deficiency.
 
(d) The Company hereby acknowledges that if the Secured Party complies with any
applicable state, provincial, or federal law requirements in connection with a
disposition of the Pledged Property, such compliance will not adversely affect
the commercial reasonableness of any sale or other disposition of the Pledged
Property.
 
(e) The Secured Party shall not be required to marshal any present or future
collateral security (including, but not limited to, this Agreement and the
Pledged Property) for, or other assurances of payment of, the Obligations or any
of them or to resort to such collateral security or other assurances of payment
in any particular order, and all of the Secured Party's rights hereunder and in
respect of such collateral security and other assurances of payment shall be
cumulative and in addition to all other rights, however existing or arising. To
the extent that the Company lawfully may, the Company hereby agrees that it will
not invoke any law relating to the marshaling of collateral which might cause
delay in or impede the enforcement of the Secured Party's rights under this
Agreement or under any other instrument creating or evidencing any of the
Obligations or under which any of the Obligations is outstanding or by which any
of the Obligations is secured or payment thereof is otherwise assured, and, to
the extent that it lawfully may, the Company hereby irrevocably waives the
benefits of all such laws.
 
Section 5.2 Duties Regarding Pledged Property.
 
The Secured Party shall have no duty as to the collection or protection of the
Pledged Property or any income thereon or as to the preservation of any rights
pertaining thereto, beyond the safe custody and reasonable care of any of the
Pledged Property actually in the Secured Party’s possession.
 
 
6

--------------------------------------------------------------------------------

 
 
ARTICLE 6.
 
AFFIRMATIVE COVENANTS
 
The Company covenants and agrees that, from the date hereof and until the
Obligations have been fully paid and satisfied or the Convertible Debentures
have been fully converted, unless the Secured Party shall consent otherwise in
writing (as provided in Section 8.4 hereof):
 
Section 6.1. Existence, Properties, Etc.
 
(a) The Company shall do, or cause to be done, all things, or proceed with due
diligence with any actions or courses of action, that may be reasonably
necessary (i) to maintain Company’s due organization, valid existence and good
standing under the laws of its state of incorporation, and (ii) to preserve and
keep in full force and effect all qualifications, licenses and registrations in
those jurisdictions in which the failure to do so could have a Material Adverse
Effect (as defined below); and (b) the Company shall not do, or cause to be
done, any act impairing the Company’s corporate power or authority (i) to carry
on the Company’s business as now conducted, and (ii) to execute or deliver this
Agreement or any other document delivered in connection herewith, including,
without limitation, any UCC-1 Financing Statements required by the Secured
Party (which other loan instruments collectively shall be referred to as the
“Loan Instruments”) to which it is or will be a party, or perform any of its
obligations hereunder or thereunder. For purpose of this Agreement, the term
“Material Adverse Effect” shall mean any material and adverse affect as
determined by Secured Party in its reasonable discretion, whether individually
or in the aggregate, upon (a) the Company’s assets, business, operations,
properties or condition, financial or otherwise; (b) the Company’s ability to
make payment as and when due of all or any part of the Obligations; or (c) the
Pledged Property.
 
Section 6.2. Financial Statements and Reports.
 
The Company shall furnish to the Secured Party within a reasonable time such
financial data as the Secured Party may reasonably request.
 
Section 6.3. Accounts and Reports.
 
The Company shall maintain a standard system of accounting in accordance with
generally accepted accounting principles consistently applied (“GAAP”) and
provide, at its sole expense, to the Secured Party the following:
 
(a) as soon as available, a copy of any notice or other communication alleging
any nonpayment or other material breach or default, or any foreclosure or other
action respecting any material portion of its assets and properties, received
respecting any of the indebtedness of the Company in excess of $1,000,000 (other
than the Obligations), or any demand or other request for payment under any
guaranty, assumption, purchase agreement or similar agreement or arrangement
respecting the indebtedness or obligations of others in excess of $1,000,000;
and
 
 
7

--------------------------------------------------------------------------------

 
 
(b) within fifteen (15) days after the making of each submission or filing, a
copy of any report, financial statement, notice or other document, whether
periodic or otherwise, submitted to the shareholders of the Company, or
submitted to or filed by the Company with any governmental authority involving
or affecting (i) the Company that could reasonably be expected to have a
Material Adverse Effect; (ii) the Obligations; (iii) any part of the Pledged
Property; or (iv) any of the transactions contemplated in this Agreement or the
Loan Instruments (except, in each case, to the extent any such submission,
filing, report, financial statement, notice or other document is posted on EDGAR
Online).
 
Section 6.4. Maintenance of Books and Records; Inspection.
 
The Company shall maintain its books, accounts and records in accordance with
GAAP, and permit the Secured Party, its officers and employees and any
professionals designated by the Secured Party in writing, at any time during
normal business hours and upon reasonable notice to visit and inspect any of its
properties (including but not limited to the collateral security described in
the Transaction Documents and/or the Loan Instruments), corporate books and
financial records, and to discuss its accounts, affairs and finances with any
employee, officer or director thereof (it being agreed that, unless an Event of
Default shall have occurred and be continuing, there shall be no more than two
(2) such visits and inspections in any Fiscal Year).
 
Section 6.5. Maintenance and Insurance.
 
(a) The Company shall maintain or cause to be maintained, at its own expense,
all of its material assets and properties in good working order and condition,
ordinary wear and tear excepted, making all necessary repairs thereto and
renewals and replacements thereof.
 
(b) The Company shall maintain or cause to be maintained, at its own expense,
insurance in form, substance and amounts (including deductibles), which the
Company deems reasonably necessary to the Company’s business, (i) adequate to
insure all assets and properties of the Company of a character usually insured
by persons engaged in the same or similar business against loss or damage
resulting from fire or other risks included in an extended coverage policy;
(ii) against public liability and other tort claims that may be incurred by the
Company; (iii) as may be required by the Transaction Documents and/or applicable
law and (iv) as may be reasonably requested by Secured Party, all with
financially sound and reputable insurers.
 
Section 6.6. Contracts and Other Collateral.
 
The Company shall perform all of its obligations under or with respect to each
instrument, receivable, contract and other intangible included in the Pledged
Property to which the Company is now or hereafter will be party on a timely
basis and in the manner therein required, including, without limitation, this
Agreement, except to the extent the failure to so perform such obligations would
not reasonably be expected to have a Material Adverse Effect.
 
 
8

--------------------------------------------------------------------------------

 
 
Section 6.7. Defense of Collateral, Etc.
 
The Company shall defend and enforce its right, title and interest in and to any
part of: (a) the Pledged Property; and (b) if not included within the Pledged
Property, those assets and properties whose loss would reasonably be expected to
have a Material Adverse Effect, each against all manner of claims and demands on
a timely basis to the full extent permitted by applicable law (other than any
such claims and demands by holders of Permitted Liens).
 
Section 6.8. Taxes and Assessments.
 
The Company shall (a) file all material tax returns and appropriate schedules
thereto that are required to be filed under applicable law, prior to the date of
delinquency (taking into account any extensions of the original due date),
(b) pay and discharge all material taxes, assessments and governmental charges
or levies imposed upon the Company, upon its income and profits or upon any
properties belonging to it, prior to the date on which penalties attach thereto,
and (c) pay all material taxes, assessments and governmental charges or levies
that, if unpaid, might become a lien or charge upon any of its properties;
provided, however, that the Company in good faith may contest any such tax,
assessment, governmental charge or levy described in the foregoing clauses (b)
and (c) so long as appropriate reserves are maintained with respect thereto if
and to the extent required by GAAP.
 
Section 6.9. Compliance with Law and Other Agreements.
 
The Company shall maintain its business operations and property owned or used in
connection therewith in compliance with (a) all applicable federal, state and
local laws, regulations and ordinances governing such business operations and
the use and ownership of such property, and (b) all agreements, licenses,
franchises, indentures and mortgages to which the Company is a party or by which
the Company or any of its properties is bound, except where the failure to so
comply would not reasonably be expected to have a Material Adverse Effect.
 
Section 6.10. Notice of Default.
 
The Company shall give written notice to the Secured Party of the occurrence of
any Event of Default.
 
Section 6.11. Notice of Litigation.
 
The Company shall give notice, in writing, to the Secured Party of (a) any
actions, suits or proceedings wherein the amount at issue is in excess of
$1,000,000, instituted by any persons against the Company, or affecting any of
the assets of the Company, and (b) any dispute, not resolved within fifteen (15)
days of the commencement thereof, between the Company on the one hand and any
governmental or regulatory body on the other hand, which might reasonably be
expected to have a Material Adverse Effect on the business operations or
financial condition of the Company.
 
 
9

--------------------------------------------------------------------------------

 
 
Section 6.13. Future Subsidiaries.
 
If the Company shall hereafter create or acquire any subsidiary, simultaneously
with the creation or acquisition of such subsidiary, the Company shall cause
such subsidiary to grant to the Secured Party a security interest of the same
tenor as created under this Agreement.
 
Section 6.14. Establishment of Deposit Account, Dominion Account Agreements. 
 
Within ten (10) days of the date hereof, each Company, the Secured Party, and
each applicable bank or other depository institution shall enter into a deposit
account agreement (“Deposit Account Agreement”) in the form of Exhibit B with
respect to each of the Company’s savings, passbook, money market or other
depository accounts, and all certificates of deposit, maintained by each Company
with any bank, savings and loan association, credit union or other depository
institution (each, a “Deposit Account”) maintained or used by each Company
providing dominion and control over such accounts to the Secured Party such that
upon notice by the Secured Party to such bank or other depository institution of
the occurrence of an Event of Default all actions under such account shall be
taken solely at the Secured Party’s direction. Each Company’s current Deposit
Accounts are set forth on Schedule 6.14 attached hereto.
 
Each Company shall cause all cash, all collections and proceeds from accounts
receivable, all receipts from credit card payments, and all proceeds from the
sale of any Pledged Property to be deposited into a Deposit Account in the
ordinary course of business and consistent with past practices.
 
While any Convertible Debentures remain outstanding, the Company shall have
valid and effective Deposit Account Agreements in place at all times with
respect to all of its Deposit Accounts. No Deposit Account shall be established,
used or maintained by the Company unless it first enters into a Deposit Account
Agreement.
 
With respect to each Deposit Account, from an after the occurrence of an Event
of Default, the Secured Party shall have the right, at any time and from time to
time, to exercise its rights under such Deposit Account Agreement, including,
for the avoidance of any doubt, the exclusive right to give instructions to the
financial institution at which such Deposit Account is maintained as to the
disposition of funds or other property on deposit therein or credited thereto.
The Secured Party hereby covenants and agrees that it will not send any such
notice to a financial institution at which any such Deposit Account is
maintained directing the disposition of funds or other property therein unless
and until the occurrence of an Event of Default.
 
 
10

--------------------------------------------------------------------------------

 
 
ARTICLE 7.
 
NEGATIVE COVENANTS
 
The Company covenants and agrees that, from the date hereof until the
Obligations have been fully paid and satisfied, the Company shall not, unless
the Secured Party shall consent otherwise in writing:
 
Section 7.1. Liens and Encumbrances.
 
Directly or indirectly make, create, incur, assume or permit to exist any Lien
in, to or against any part of the Pledged Property other than Permitted Liens.
 
Section 7.2. Restriction on Redemption and Cash Dividends
 
Directly or indirectly, redeem, repurchase or declare or pay any cash dividend
or distribution on its capital stock without the prior express written consent
of the Secured Party.
 
Section 7.3. Incurrence of Indebtedness.
 
Directly or indirectly, incur or guarantee, assume or suffer to exist any
indebtedness, other than the indebtedness evidenced by the Convertible
Debentures and other Permitted Indebtedness. “Permitted Indebtedness” means: (i)
indebtedness evidenced by Convertible Debentures; (ii) indebtedness described on
the Disclosure Schedule to the Securities Purchase Agreement; (iii) indebtedness
incurred solely for the purpose of financing the acquisition or lease of any
equipment by the Company, including capital lease obligations with no recourse
other than to such equipment; (iv) indebtedness (A) the repayment of which has
been subordinated to the payment of the Convertible Debentures on terms and
conditions acceptable to the Secured Party, including with regard to interest
payments and repayment of principal, (B) which does not mature or otherwise
require or permit redemption or repayment prior to or on the 91st day after the
maturity date of any Convertible Debentures then outstanding; and (C) which is
not secured by any assets of the Company; (v) indebtedness solely between the
Company and/or one of its domestic subsidiaries, on the one hand, and the
Company and/or one of its domestic subsidiaries, on the other which indebtedness
is not secured by any assets of the Company or any of its subsidiaries, provided
that (x) in each case a majority of the equity of any such domestic subsidiary
is directly or indirectly owned by the Company, such domestic subsidiary is
controlled by the Company and such domestic subsidiary has executed a security
agreement in the form of this Agreement and (y) any such loan shall be evidenced
by an intercompany note that is pledged by the Company or its subsidiary, as
applicable, as collateral pursuant to this Agreement; (vi) reimbursement
obligations in respect of letters of credit issued for the account of the
Company or any of its subsidiaries for the purpose of securing performance
obligations of the Company or its subsidiaries incurred in the ordinary course
of business so long as the aggregate face amount of all such letters of credit
does not exceed $500,000 at any one time; and (vii) renewals, extensions and
refinancing of any indebtedness described in clauses (i) or (iii) of this
subsection.
 
 
11

--------------------------------------------------------------------------------

 
 
Section 7.4. Places of Business.
 
Change the location of its chief place of business, chief executive office or
any place of business disclosed to the Secured Party, unless such change in
location is to a different location within the United States and the Company
provides notice to the Secured Party of new location within 10 days’ of such
change in location.
 
ARTICLE 8.
 
MISCELLANEOUS
 
Section 8.1. Notices.
 
All notices or other communications required or permitted to be given pursuant
to this Agreement shall be in writing and shall be considered as duly given on:
(a) the date of delivery, if delivered in person or by nationally recognized
overnight delivery service or (b) five (5) days after mailing if mailed from
within the continental United States by certified mail, return receipt requested
to the party entitled to receive the same:
 
If to the Secured Party:
 
YA Global Investments, LP
   
101 Hudson Street-Suite 3700
   
Jersey City, New Jersey 07302
   
Attention:    Mark Angelo
   
                     Portfolio Manager
   
Telephone:  (201) 986-8300
   
Facsimile:    (201) 985-8266
     
With a copy to:
 
Troy Rillo, Esq.
   
101 Hudson Street, Suite 3700
   
Jersey City, NJ 07302
   
Telephone:  (201) 985-8300
   
Facsimile:    (201) 985-8266

 
 
12

--------------------------------------------------------------------------------

 
 
And if to the Company:
 
Titan Global Holdings, Inc.
   
1700 Jay Ell Drive Suite 200
   
Richardson, Texas 75081
   
Attention: Bryan M. Chance, President & CEO
   
Telephone:  (972) 470-9100
   
Facsimile:    (972) 767-3117
     
With a copy to:
 
Sichenzia Ross Friedman Ference LLP
   
61 Broadway, 32nd Floor
   
New York, NY 10006
   
Attention: Thomas A. Rose, Esq.
   
Telephone:  (212) 930-9700
   
Facsimile:    (212) 930-9725



Any party may change its address by giving notice to the other party stating its
new address. Commencing on the tenth (10th) day after the giving of such notice,
such newly designated address shall be such party’s address for the purpose of
all notices or other communications required or permitted to be given pursuant
to this Agreement.
 
Section 8.2. Severability.
 
If any provision of this Agreement shall be held invalid or unenforceable, such
invalidity or unenforceability shall attach only to such provision and shall not
in any manner affect or render invalid or unenforceable any other severable
provision of this Agreement, and this Agreement shall be carried out as if any
such invalid or unenforceable provision were not contained herein.
 
Section 8.3. Expenses.
 
In the event of an Event of Default, the Company will pay to the Secured Party
the amount of any and all reasonable out-of-pocket expenses, including the
reasonable fees and expenses of its counsel, which the Secured Party may incur
in connection with: (i) the custody or preservation of, or the sale, collection
from, or other realization upon, any of the Pledged Property; (ii) the exercise
or enforcement of any of the rights of the Secured Party hereunder or (iii) the
failure by the Company to perform or observe any of the provisions hereof.
 
Section 8.4. Waivers, Amendments, Etc.
 
The Secured Party’s delay or failure at any time or times hereafter to require
strict performance by Company of any undertakings, agreements or covenants shall
not waive, affect, or diminish any right of the Secured Party under this
Agreement to demand strict compliance and performance herewith. Any waiver by
the Secured Party of any Event of Default shall not waive or affect any other
Event of Default, whether such Event of Default is prior or subsequent thereto
and whether of the same or a different type. None of the undertakings,
agreements and covenants of the Company contained in this Agreement, and no
Event of Default, shall be deemed to have been waived by the Secured Party, nor
may this Agreement be amended, changed or modified, unless such waiver,
amendment, change or modification is evidenced by an instrument in writing
specifying such waiver, amendment, change or modification and signed by the
Secured Party in the case of any such waiver, and signed by the Secured Party
and the Company in the case of any such amendment, change or modification.
 
 
13

--------------------------------------------------------------------------------

 
 
Section 8.5. Continuing Security Interest; Partial Release.
 
(a) This Agreement shall create a continuing security interest in the Pledged
Property and shall: (i) remain in full force and effect until payment or
conversion in full of the Convertible Debentures; (ii) be binding upon the
Company and its successors and assigns; and (iii) inure to the benefit of the
Secured Party and its successors and assigns. Upon the payment or satisfaction
in full or conversion in full of the Convertible Debentures, this Agreement and
the security interest created hereby shall terminate, and, in connection
therewith, the Company shall be entitled to the return, at its expense, of such
of the Pledged Property as shall not have been sold in accordance with
Section 5.2 hereof or otherwise applied pursuant to the terms hereof and the
Secured Party shall deliver to the Company such documents as the Company shall
reasonably request to evidence such termination.
 
(b) Effective upon the closing of a disposition of any Pledged Property,
provided the Secured Party consents in writing prior to such disposition or such
disposition is made in the ordinary course of business, the security interest
granted hereunder in the Pledged Property so disposed of shall terminate and the
Secured Party shall deliver such documents as the Company shall reasonably
request to evidence such termination; provided, however, the security interest
granted hereunder in all remaining Pledged Property shall remain in full force
and effect.
 
Section 8.6. Independent Representation.
 
Each party hereto acknowledges and agrees that it has received or has had the
opportunity to receive independent legal counsel of its own choice and that it
has been sufficiently apprised of its rights and responsibilities with regard to
the substance of this Agreement.
 
Section 8.7. Applicable Law: Jurisdiction.
 
This Agreement shall be governed by and interpreted in accordance with the laws
of the State of New Jersey without regard to the principles of conflict of laws.
The parties further agree that any action between them shall be heard in Hudson
County, New Jersey, and expressly consent to the jurisdiction and venue of the
Superior Court of New Jersey, sitting in Hudson County and the United States
District Court for the District of New Jersey sitting in Newark, New Jersey for
the adjudication of any civil action asserted pursuant to this Paragraph.
 
 
14

--------------------------------------------------------------------------------

 
 
Section 8.8. Waiver of Jury Trial.
 
AS A FURTHER INDUCEMENT FOR THE SECURED PARTY TO ENTER INTO THIS AGREEMENT AND
TO MAKE THE FINANCIAL ACCOMMODATIONS TO THE COMPANY, THE COMPANY HEREBY WAIVES
ANY RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING RELATED IN ANY WAY TO THIS
AGREEMENT AND/OR ANY AND ALL OTHER DOCUMENTS RELATED TO THIS TRANSACTION.
 
Section 8.9. Entire Agreement.
 
This Agreement constitutes the entire agreement among the parties and supersedes
any prior agreement or understanding among them with respect to the subject
matter hereof.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
15

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have executed this Security Agreement as
of the date first above written.

       
COMPANY:
TITAN GLOBAL HOLDINGS, INC.
 
   
   
  By:   /s/ Bryan M. Chance  

--------------------------------------------------------------------------------

Name: Bryan M. Chance
 
Title: President & CEO



 
16

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this Security Agreement as
of the date first above written.

       
OBLIO TELECOM, INC.
 
   
   
  By:   /s/ Bryan Chance  

--------------------------------------------------------------------------------

Name: Bryan Chance
Title: 
     
Address:



 
17

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Security Agreement as
of the date first above written.
 

       
TITAN PCB, WEST, INC.
 
   
   
  By:   /s/ Bryan Chance  

--------------------------------------------------------------------------------

Name: Bryan Chance
Title: 
     
Address:


 
18

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Security Agreement as
of the date first above written.
 

       
TITAN PCB EAST, INC.
 
   
   
  By:  
/s/ Bryan Chance
 

--------------------------------------------------------------------------------

Name: Bryan Chance
Title: 
     
Address:


 
19

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Security Agreement as
of the date first above written.

       
STARTTALK, INC.
 
   
   
  By:   /s/ Bryan Chance  

--------------------------------------------------------------------------------

Name: Bryan Chance
Title: 
     
Address:



 
20

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Security Agreement as
of the date first above written.

       
TITAN WIRELESS COMMUNICATIONS, INC.
 
   
   
  By:   /s/ Bryan Chance  

--------------------------------------------------------------------------------

Name: Bryan Chance
Title:
     
Address:



 
21

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Security Agreement as
of the date first above written.

       
PINLESS, INC.
 
   
   
  By:   /s/ Bryan Chance  

--------------------------------------------------------------------------------

Name: Bryan Chance
Title: 
     
Address:



 
22

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Security Agreement as
of the date first above written.

       
TITAN CARD SERVICES, INC.
 
   
   
  By:   /s/ Bryan Chance  

--------------------------------------------------------------------------------

Name: Bryan Chance
Title: 
     
Address:



 
23

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Security Agreement as
of the date first above written.

       
APPALACHIAN OIL COMPANY
 
   
   
  By:   /s/ Bryan Chance  

--------------------------------------------------------------------------------

Name: Bryan Chance
Title: 
     
Address:



 
24

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Security Agreement as
of the date first above written.

       
APPCO-KY
 
   
   
  By:   /s/ Bryan Chance  

--------------------------------------------------------------------------------

Name: Bryan Chance
Title: 
     
Address:



 
25

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Security Agreement as
of the date first above written.

       
SECURED PARTY:
YA GLOBAL INVESTMENTS, LP
 
By: Yorkville Advisors, LLC
Its: Investment Manager
 
   
   
  By:    

--------------------------------------------------------------------------------

Name: Mark Angelo
 
Title: Portfolio Manager

 
 
26

--------------------------------------------------------------------------------

 

SCHEDULE I
 
LEGAL NAMES; ORGANIZATIONAL IDENTIFICATION NUMBERS; STATES OF ORGANIZATION
 
Company’s Name
 
State of Organization
 
Employer ID
 
Organizational ID
             
Titan Global Holdings, Inc.
 
Utah
                     
Oblio Telecom, Inc.
 
Delaware
 
 
 
 
             
Titan PCB West, Inc.
 
Delaware
                     
Titan PCB East, Inc.
 
Delaware
                     
Starttalk, Inc.
 
Delaware
                     
Titan Wireless Communications, Inc.
 
Delaware
                     
Pinless, Inc.
 
Texas
                     
Titan Card Services, Inc.
 
Delaware
                     
Appalachian Oil Company
 
Tennessee
                     
Appco-Ky
 
Tennessee
       

 
 
27

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
DEFINITION OF PLEDGED PROPERTY
 
For the purpose of securing prompt and complete payment and performance by the
Company of all of the Obligations, the Company unconditionally and irrevocably
hereby grants to the Secured Party a continuing security interest in and to, and
lien upon, the following Pledged Property of the Company:
 
(a) all goods of the Company, including, without limitation, machinery,
equipment, furniture, furnishings, fixtures, signs, lights, tools, parts,
supplies and motor vehicles of every kind and description, now or hereafter
owned by the Company or in which the Company may have or may hereafter acquire
any interest, and all replacements, additions, accessions, substitutions and
proceeds thereof, arising from the sale or disposition thereof, and where
applicable, the proceeds of insurance and of any tort claims involving any of
the foregoing;
 
(b) all inventory of the Company, including, but not limited to, all goods,
wares, merchandise, parts, supplies, finished products, other tangible personal
property, including such inventory as is temporarily out of Company’s custody or
possession and including any returns upon any accounts or other proceeds,
including insurance proceeds, resulting from the sale or disposition of any of
the foregoing;
 
(c) all contract rights and general intangibles of the Company, including,
without limitation, goodwill, trademarks, trade styles, trade names, leasehold
interests, partnership or joint venture interests, patents and patent
applications, copyrights, deposit accounts whether now owned or hereafter
created;
 
(d) all documents, warehouse receipts, instruments and chattel paper of the
Company whether now owned or hereafter created;
 
(e) all accounts and other receivables, instruments or other forms of
obligations and rights to payment of the Company (herein collectively referred
to as “Accounts”), together with the proceeds thereof, all goods represented by
such Accounts and all such goods that may be returned by the Company’s
customers, and all proceeds of any insurance thereon, and all guarantees,
securities and liens which the Company may hold for the payment of any such
Accounts including, without limitation, all rights of stoppage in transit,
replevin and reclamation and as an unpaid vendor and/or lienor;
 
(f) to the extent assignable, all of the Company’s rights under all present and
future authorizations, permits, licenses and franchises issued or granted in
connection with the operations of any of its facilities;
 
(g) all equity interests, securities or other instruments in other companies,
including, without limitation, any subsidiaries, investments or other entities
(whether or not controlled); and
 
 

--------------------------------------------------------------------------------

 
 
(h) all products and proceeds (including, without limitation, insurance
proceeds) from the above-described Pledged Property.
 
 

--------------------------------------------------------------------------------

 

EXHIBIT B


FORM OF DEPOSIT ACCOUNT AGREEMENT
 
 

--------------------------------------------------------------------------------

 
 